MEMORANDUM **
Tracy Cancellare appeals from her 51-month sentence following her guilty-plea conviction for one count of wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, United States v. Wright, 373 F.3d 935, 939 (9th Cir.2004), and we affirm.
Cancellare contends that the district court abused its discretion by applying the two-level “vulnerable victim” enhancement, U.S.S.G. § 3Al.l(b)(l). We disagree. Because the victim was an 80 year-old widower, who was repeatedly solicited for payments over the course of the six-month fraudulent enterprise, the district court did not abuse its discretion in its application of the Sentencing Guidelines. See United States v. Randall, 162 F.3d 557, 560 (9th Cir.1998) (holding that the enhancement is appropriate “when a defendant’s activities are directed towards those in need of greater societal protection,” such as when defendant targets victim with track record of falling for fraudulent schemes).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.